Exhibit 10.1

 

2016 and 2017 Executive Officer Compensation Arrangements

 

The compensation for the executive officers of Cerus Corporation regarding
annual base salaries and target bonus percentages were as follows:

 

 

 

 

 

Name

 

 

2016

Annual Base

2016

Targeted Bonus

(as a % of 2015

Annual Base

 

 

2017

Annual Base

2017

Targeted Bonus

(as a % of 2016

Annual Base

Salary (1)

Salary)

Salary (1)

Salary)

William M. Greenman

President and Chief Executive Officer

$ 580,000

60%

$ 600,000

60%

Kevin D. Green

$ 353,600

40%

$  371,280

40%

Vice President, Finance and Chief Financial Officer

 

 

 

 

Richard J. Benjamin MBChB, PhD, FRCPath

$ 385,700

40%

$  401,128

40%

Chief Medical Officer

 

 

 

 

Laurence M. Corash, M.D.

$ 414,100

40%

$  422,382

40%

Senior Vice President, Chief Scientific Officer

 

 

 

 

Vivek Jayaraman

$  400,000

40%

$  404,000

40%

Chief Commercial Officer

 

 

 

 

Chrystal N. Menard

$ 343,200

40%

$ 377,520

40%

Chief Legal Officer and General Counsel

 

 

 

 

Carol Moore

$ 339,552

40%

$ 346,343

40%

Senior Vice President, Regulatory Affairs, Quality and

Clinical

 

 

 

 

 

 

 

 

 

(1)   Annual base salary was effective March 1.

 

 

 

 

 